Citation Nr: 0402354	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  97-06 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's anxiety psychoneurosis, currently evaluated as 50 
percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's second degree burn residuals of the back and the 
arms, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from June 1946 to September 
1947.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
New York, New York, Regional Office (RO) which denied 
increased disability evaluations for the veteran's 
involutional paranoid state and second degree burn residuals 
of the back and the arms.  In May 2003, the RO 
recharacterized the veteran's service-connected psychiatric 
disability as an anxiety psychoneurosis and increased the 
evaluation for that disability from 30 to 50 percent 
disabling.  The veteran has been represented throughout this 
appeal by the Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


REMAND

The report of a December 1996 VA examination for compensation 
purposes states that the veteran received Social Security 
Administration (SSA) disability benefits.  Documentation of 
the veteran's SSA award of disability benefits, if any, and 
the evidence considered by the SSA in granting or denying the 
veteran's claim is not of record.  The United States Court of 
Appeals for Veterans Claims (Court) has clarified that the 
VA's duty to assist the veteran includes an obligation to 
obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).  

The veteran was last afforded a VA examination for 
compensation purposes which encompassed his scars in the 
December 1998.  At the evaluation, the examiner ordered 
photographs to be taken.  No photographs were subsequently 
incorporated into the record.  Further, the examination 
report does not contain any measurements of the veteran's 
scarring.  The Court has held that the VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Court has 
further clarified that the VA's failure to conduct further 
evaluations and studies as recommended by the VA's own 
examiner constitutes a breach of its statutory duty to assist 
the veteran.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  In 
light of the preceding authorities and the provisions of 38 
C.F.R. § 4.118 (2003), the Board finds that an additional VA 
examination for compensation purposes would be helpful in 
resolving the issues raised by the instant appeal.  
Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003); and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then contact the SSA 
and request that it provide documentation 
of the veteran's award of or application 
for disability benefits, if any, and 
copies of all records developed in 
association with the award and/or 
application for incorporation into the 
record.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected psychiatric 
disability and burn residuals.  All 
indicated tests and studies, including 
color photographs and measurement of the 
veteran's scars, should be accomplished 
and the findings then reported in detail.  

The examination report should include a 
full psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which 
support the score.  The examination is to 
take into consideration the criteria, 
both prior to and effective November 7, 
1996, for rating psychiatric disabilities 
and August 23, 2002, for rating skin 
disorders.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  Send the claims folder 
to the examiner or examiners for review.  
The examination report should 
specifically state that such a review was 
conducted.  

4.  The RO should then readjudicate the 
veteran's entitlement to increased 
evaluations for his anxiety 
psychoneurosis and second degree burn 
residuals of the back and the arms with 
express consideration of the Court's 
decision in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


